Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page   1 of 7
                                                                     FILED by_Y~H~_o
                                                                                   .. c.                                   i
                                                                                                                           I
                                                                                                  Feb 21, 2019             I
                                                                                                                           l
                              UNITED STATES DISTRICT COURT                                         AN GELA E. NOBLE        f
                                                                                                  CLERK U.S. DIST. CT.
                              SOUTHERN DISTRICT OF FLORIDA                                        S. D. O F FLA. - MIAMI   I~
                                                                                                                           ~
                                Case No.   19-60057-CR-ALTQNAGA/SEL~ZER                                                    J

                                           18 u.s.c. § 1956(h)                                                             Ii
                                           18 U.S.C. § 1956(a)(l)(B)(i)                                                    !H
                                           18 u.s.c. § 1960                                                                I
                                           18 U.S.C. § 982(a)(l)                                                           Ii
                                                                                                                           I
                                                                                                                           !!
 UNITED STATES OF AMERICA

 vs.
                                                                                                                           i
 MOHANNAD ILBIH ILBIH,
                                                                                                                           I
                                                                                                                           ~
                                                                                                                           ~
                                                                                                                           ~
                                                                                                                           ~
                Defendant.                                                                                                 ~




                                           INDICTMENT
                                                                                                                           I
                                                                                                                           I:

                                                                                                                           t
                                                                                                                           f
        The Grand Jury charges that:                                                                                       ~
                                   GENERAL ALLEGATIONS                                                                     !
                                                                                                                           I
        At all times relevant to this Indictment, unless otherwise specified:
                                                                                                                           ~
         l.     Pursuant to Title 18, United States Code, Section 1960(b)(2), the term "money                              ~
 transmitting" includes transferring funds on behalf of the public by any and all means, including

 but not limited to, transfers within this country by wire, check, draft, facsimile or courier.
                                                                                                                           I
        2.      Title 18, United States Code, Section l 960(b)(1)(A) requires money transmitting

 businesses which affect interstate or foreign commerce in any manner or degree to possess an

appropriate money transmitting license from the State in which they operate.

        3.      Money transmitters operating in the State of Florida were required to register

 under Florida law, and operating a money transmitting business without authorization was

 punishable as a felony under Florida law.
Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 2 of 7




        4.      At no time relevant to this Indictment did the defendant MOHANNAD ILBIH

ILBIH register with the State of Florida to obtain a license from the State of Florida to operate a

money transmitting business.

                                          COUNTl
                           Conspiracy to Commit Money Laundering
                                     (18 u.s.c. § 1956(h))

        From in or around February 2009 through in or around February 2014, in Broward

County, in the Southern District of Florida, and elsewhere, the defendant,

                                   MOHANNAD ILBIH ILBIH,

did knowingly combine, conspire, confederate, and agree with other persons, known and

unknown to the Grand Jury, to commit an offense against the United States, in violation of Title

18, United States Code, Section 1956, that is to knowingly conduct a financial transaction

affecting interstate commerce, which financial transaction involved the proceeds of specified

unlawful activity, knowing the property involved in the financial transaction represented the

proceeds of some form of unlawful activity, and knowing that such transaction was designed in

whole and in part to conceal and disguise the nature, the location, the source, the ownership, and

the control of the proceeds of specified unlawful activity, in violation of Title 18, United States

Code, Section 1956(a)(l )(B)(i).

        It is further alleged that the specified unlawful activity is the distribution and possession

with intent to distribute a controlled substance, in violation of Title 21, United States Code,

Section 841 (a)(l ).

        All in violation of Title 18, United States Code, Section 1956(h).




                                                  2
Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 3 of 7




                                          COUNT2
                            Attempt to Commit Money Laundering
                                 (18 U.S.C. § 1956(a)(l)(B)(i))

        On or about February 24, 2014, in Broward County, in the Southern District of Florida,

and elsewhere, the defendant,

                                  MOHANNAD ILBIH ILBIH,

did knowingly attempt to conduct a financial transaction affecting interstate commerce, that is,

the movement of United States currency, which financial transaction involved the proceeds of

specified unlawful activity, knowing the property involved in the financial transaction

represented the proceeds of some form of unlawful activity, and knowing that the transaction

was designed in whole and in part to conceal and disguise the nature, location, source,

ownership, and control of the proceeds of a specified unlawful activity.

        It is further alleged that the specified unlawful activity is the distribution and possession

with intent to distribute a controlled substance, in violation of Title 21, United States Code,

Section 841 (a)(l ).

        In violation of Title 18, United States Code, Sections 1956(a)(l)(B)(i), and 2.

                                          COUNT3
                           Unlicensed Money Transmitting Business
                                      (18 u.s.c. § 1960)

        The allegations set forth in paragraphs one through four of this Indictment are re-alleged

and by this reference fully incorporated herein.

        From in or around February 2009 through in or around February 2014, in Broward

County, in the Southern District of Florida, and elsewhere, the defendant,

                                  MOHANNAD ILBIH ILBIH,

did knowingly conduct, control, manage, supervise, direct, and own all and part of an unlicensed


                                                   3
Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 4 of 7
                                                                                                       I
                                                                                                       r

money transmitting business, as that term is defined in Title 18, United States Code, Section

 1960(b), by transferring funds on behalf of the public, by any and all means including wire and
                                                                                                       I
                                                                                                       f
courier, which affected interstate and foreign commerce, and which was operated without an

appropriate money transmitting license in a State, that is, Florida, where such operation was

punishable as a felony, and failed to comply with the money transmitting business registration

requirements under Title 31, United States Code, Section 5330 of and the regulations prescribed

thereunder, in violation of Title 18, United States Code, Sections 1960(a) and 2.

                               FORFEITURE ALLEGATIONS

        1.     The allegations in this Indictment are re-alleged and incorporated by reference as

though fully set forth herein for the purpose of alleging forfeiture to the United States of America

of certain property in which the defendant, MOHANNAD ILBIH ILBIH, has an interest.

       2.      Upon conviction of a violation of Title 18, United States Code, Section 1956 or

Section 1960, as alleged in the Indictment, the defendant shall forfeit all property, real or

personal, involved in such offense, or any property traceable to such property, pursuant to Title

18, United States Code, Section 982(a)(l).

        3.     Property subject to forfeiture pursuant to Title 18, United States Code, Section

982(a)(l), includes, but is not limited to, real property located at 14563 Jockey Circle S,

Davie, Florida 33330.




                                                 4
Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 5 of 7




       All pursuant to Title 18, United States Code, Section 982(a)(l ) and the procedures set

forth in Title 21 , United States Code, Section 853, as incorporated by Title 18, United States

Code, Section 982(b)(1 ).


                                                   A TRUE BILI .         /7    /




                                                   FOREPERSOlf     r   \j




ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY




BRIAN J. SHACK
ASSISTANT UNITED STATES ATTORNEY




                                                                                                  tL

                                                                                                  l
                                                                                                  f·
                                                                                                  I
                                                                                                  t


                                               5                                                  I
                                                                                                  [
 Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 6 of 7
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                           CASE NO.                                                              !
v.

MOHANNAD ILBIH ILBIH,
                                                   CERTIFICATE OF TRIAL ATTORNEY*                                        I
                                                                                                                         I
                              Defendant.           Superseding Case Information:

                                                                                                                         I
Court Division:    (Select One)                   New Defendant(s)
                                                  Number of New Defendants
                                                                                      YesO                               I
     D   Miami
     [{] FTL
                       D
                       D
                               Key West
                               WPB 0FTP
                                                  Total number of counts
                                                                                                                         iI
         I do hereby certify that:

         1.      I have carefully considered the allegations of the indictment, the number of defendants, the number
                 of probable witnesses and the legal complexities of the Indictment/Information attached hereto.
                                                                                                                         I
         2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this     t

         3.
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.

                 Interpreter:    (Yes or No)
                                                                                                                         Ii
                                                                                                                         I
                 List language and/or dialect
         4.      This case will take       ~      days for the parties to try.
         5.      Please check appropriate category and type of offense listed below:

                  (Check only one)                                 (Check only one)




                                                         §                                   ~
         I       0    to 5 days                                    Petty
         II      6    to 10 days                                   Minor
         III     11     to 20 days                                 Misdem.
         IV      21   to 60 days                                   Felony
         v       61   days and over

         6.        Has this case been previously filed in this District Court? (Yes or No)   No
                                                                                             ~'"---
         Ifyes:
         Judge:                                              Case No.
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?          (Yes or No)      No
         If yes:
         Magistrate Case No.
         Related Miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)          lfil_


         7.      Does this case originate from a matter~in the~ Region ofthe U.S. Attorney's Office
                 prior to October J21., 2003?    Yes L__J No L__{__J




                                                           BRIAN J. SHACK
                                                           ASSISTANT UNITED STATES
*Penalty Sheet(s) attached                                 Court l.D. No. A5502166


                                                                                                          REV 4/8/08
Case 0:19-cr-60057-RKA Document 1 Entered on FLSD Docket 02/22/2019 Page 7 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

Defendant's Name: MOHANNAD ILBIH ILBIH

Case No:

Count#: 1

Conspiracy to Commit Money Laundering

 Title 18, United States Code, Section 1956(h)

*Max. Penalties: 20 Years' Imprisonment

Count#: 2

Attempt to Commit Money Laundering

Title 18, United States Code, Section 1956(a)(l )(B)(i)

*Max. Penalties: 20 Years' Imprisonment

Count#: 3

Unlicensed Money Transmission Business

Title 18, United States Code, Section 1960

*Max. Penalties: 5 Years' Imprisonment




*Refers only to possible term of incarceration, does not include possible fines, restitution,
         special assessments, parole terms, or forfeitures that may be applicable.
